Powell, J.
The defendant was indicted for assault with intent to murder, and convicted of the offense of shooting at ‘another. We have carefully examined the entire charge of the court, to which many exceptions were taken in the motion for a new -trial, and we are struck with its clearness and its fairness. Of all the charges which it has been our pleasure and duty to review since we have been in this service, we have not noted any which excels this one in these cardinal particulars. Indeed, in light of the- evidence, as shown in the record, the verdict as rendered is a testimonial to the skill of counsel for plaintiff in error as trial advocates; for the evidence of the defendant’s guilt of the higher crime of assault with intent to murder is almost overwhelming; in fact the state of the evidence is almost, though not quite, such as to make the verdict of shooting at another unjustifiable, under the principles of the Kendrick case, 113 Ga. 759 (39 S. E. 286). We have examined all the exceptions made in the record. Since they present no new questions of law, it will be profitless to set them out at length. No good ground for'disturbing the verdict is shown, and the judgment refusing a new trial is . Affirmed.